EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario Milano on January 6, 2022.
The application has been amended as follows: 
Amend claim 9 as follows:
9.	The method of claim 2, wherein the expanding step comprises causing a stabilizer to protrude beyond the outer surface of at least one of the first and second housings when the first and second housings are moved away from the axis of rotation.

EXAMINER'S COMMENT
	Note that the above examiner’s amendment is the same as the amendment made in the Notice of Allowability mailed on January 21, 2022 and the Notice of Allowability mailed on May 5, 2022.  This amendment amends claim 9 of the claim set filed on December 17, 2021 to correct a 112 issue created by the amendment to claim 2 (see also the Interview Summary mailed on January 21, 2022).
	Note that this Corrected Notice of Allowability is to address the IDS filed on May 3, 2022.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773